Citation Nr: 1539695	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Propriety of the reduction in evaluation from 40% to 30% for patellofemoral syndrome of the left knee with degenerative arthritis, status post total knee replacement (left knee disability), effective July 1, 2012.

2. Entitlement to an evaluation in excess of 10 percent for chronic bronchitis.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from May 1972 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2014, the Veteran's private attorney submitted a motion to withdraw his representation, which was granted by the Board in February 2015.  Notification was provided to the Veteran, and he was informed of his options regarding obtaining other representation.  As no response has been received, the Board will review the instant appeal assuming the Veteran wishes to represent himself.

The Veteran's claims folder has been converted entirely to electronic records in Virtual VA and Veterans Benefits Management System files.


FINDINGS OF FACT

1. An April rating decision reduced the evaluation for the Veteran's service-connected left knee disability from 40 percent to 30 percent, effective July 1, 2012; a June 2012 rating decision confirmed and continued the reduction.

2. As of July 1, 2012, the 40 percent evaluation for the Veteran's left knee disability had been in effect for more than five years.

3. The RO's decision to reduce the Veteran's evaluation from 40 percent to 30 percent was based on one VA examination and was not supported by all of the evidence contained in the record at the time the reduction was made.

4. Bronchitis is manifested throughout the appeal period by no more than a history of productive stuffiness and post-nasal discharge with pulmonary function testing demonstrating FEV-1/FVC results of 80 percent of predicted value.

5. The Veteran's combined disability evaluation is 60 percent throughout the appeal period, and his service-connected disabilities do not arise from a common etiology;  he does not meet the schedular criteria for TDIU, and the competent evidence does not demonstrate that his service-connected disabilities alone render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1. The reduction of the disability evaluation for the Veteran's service-connected left knee disability from 40 percent to 30 percent was not proper, and the 40 percent disability evaluation is restored from July 1, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5055 and 5256 (2015).

2. The criteria for an evaluation in excess of 10 percent for bronchitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6600 (2015).

3. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran has been provided relevant VA examinations, which are adequate for the purposes of the instant appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Reduction

In January 2012, the RO proposed to reduce the Veteran's 40 percent evaluation for his left knee disability to 30 percent.  This reduction was accomplished in an April 2012 rating decision, effective July 1, 2012.  Initially, the Board observes 38 C.F.R. § 3.105 outsides a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in January 2012.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, July 1, 2012, the 40 percent evaluation for the Veteran's left knee disability had been continuously in effect since August 1, 1998, a period of over 5 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, 5 Vet. App. 413; Kitchens v. Brown, 7 Vet. App. 320 (1995).

Initially, the Board observes the RO did not properly apply the regulations regarding the procedure for reductions in ratings.  See 38 C.F.R. § 3.344(a).  In the instant case, the Veteran was provided only one VA examination prior to the reduction in the disability evaluation, in April 2011.  Although the rating decision which reduced the Veteran's evaluation cites a number of other VA examinations as evidence, these examinations were either previously cited in continuing the Veteran's 40 percent evaluation as recently as a December 2006 rating decision, or does not discuss the left knee in detail.

Again, the Board notes that as the 40 percent disability evaluation had been in effect for more than five years at the time the reduction became effective, the rating may not be reduced on any one examination unless all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  In the instant case, the Board finds that all evidence of record does not support the rating reduction.

The Veteran's left knee disability has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055-5256, pertaining to total knee replacement with ankylosis of the knee as its residuals.  A 40 percent evaluation is warranted under this Diagnostic Code with ankylosis of the knee in flexion between 10 and 20 degrees.  Id.

The RO, citing the April 2011 VA examination, correctly notes that the Veteran does not experience ankylosis of the left knee, but rather exhibited range of motion from zero to 105 degrees.  Such motion would not warrant a 40 percent evaluation under the applicable diagnostic criteria.  However, importantly, the Board again notes that Veteran need not demonstrate that he is entitled to retain the higher evaluation, but rather VA must show that there has been sustained improvement in the Veteran's left knee disability.  Dofflemyer, 2 Vet. App. 277; Brown, 5 Vet. App. 413.  Such sustained improvement has not been shown.  At the time the 40 percent evaluation was originally assigned, the Veteran exhibited range of motion from zero to 130 degrees.  See January 1995 rating decision.  Again, as recently as December 2006, the 40 percent evaluation was continued, at which time range of motion of the Veteran's left knee was zero to 110 degrees.  Finally, the Veteran has submitted an April private treatment record, which notes that the Veteran's left knee "will gradually get worse...."  

The Board finds that not all of the evidence of record supports the reduction in evaluation from 40 percent to 30 percent for the Veteran's left knee disability.  Based on the medical evidence of record, there has not been sustained improvement in the severity of the left knee disability.  If anything, the Veteran's left knee disability has become slightly worse, and private treatment records indicate it will continue to do so. 

As such, the reduction of the 40 percent evaluation to 30 percent, effective from July 1, 2012, was not proper.  Therefore, the requirements for restoration have been met.  See generally 38 C.F.R. § 3.344.

II. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bronchitis is currently evaluated as 10 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600.

Under Diagnostic Code 6600, a maximum 100 percent evaluation is warranted where testing reveals FEV-1 of less than 40 percent of predicted value; or the ration of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization; or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2015).

A 60 percent evaluation is warranted where testing reveals a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 30 percent evaluation is warranted where testing reveals an FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted. Finally, a 10 percent evaluation is warranted where testing reveals an FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66 to 80 percent predicted.  Id.

When there is a disparity between the results of different pulmonary function tests (PFTs) so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6) (2015).

Turning to the record, the Veteran was provided a VA general medical examination in April 2011.  The examination report notes the Veteran reported being very stuffy all the time, for which he takes Benadryl, which helps.  His response to such treatment was noted to be fair.  No pulmonary testing was performed at the time.

At an October 2011 VA examination, the Veteran reported post-nasal discharge that gives him a gagging feeling as he brings up phlegm.  His bronchitis requires the intermittent use of bronchodilators.  Pre-bronchodilator pulmonary function tests (PFTs) revealed an FEV-1 of 97 percent and an FEV-1/FVC of 80 percent.  In a December 2011 addendum, it was noted that due to adverse risk to the Veteran resulting from the administration of bronchodilator, it was not administered.  However, the VA examiner determined that the PFTs reported accurately reflect the Veteran's pulmonary function.  Therefore, the pre-bronchodilator results may be utilized in evaluating the Veteran's bronchitis.  See 38 C.F.R. § 4.96(d).  Finally, in a September 2013 addendum, a VA physician noted he reviewed the claims file and October 2011 VA examination report, and determined the best parameter to use on evaluation would be the FEV-1/FVC test and that, even though no DLCO was obtained, the use of this test would be unlikely to change the outcome or be significantly abnormal.

Based on the PFTs contained in the October 2011 VA examination report, the Board finds that an evaluation greater than 10 percent is not warranted at any point during the appeal period.  The FEV-1/FVC result of 80 percent warrants a 10 percent evaluation.  A VA physician specifically stated that the FEV-1/FVC test result more accurately portrays the level of the Veteran's service-connected disability.  

The Board acknowledges the Veteran's contentions that his service-connected bronchitis warrants a higher evaluation.  While the Board does not question the Veteran's lay reports of difficulty breathing, in determining the actual degree of disability, the Board finds that objective medical examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran are of less probative weight than the competent medical evidence in determining whether the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected bronchitis, as the rating criteria specifically contemplate the application of objective pulmonary function testing.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The Board finds that an evaluation in excess of 10 percent for bronchitis is not warranted at any point during the appeal period.  See Hart, 21 Vet. App. 505. Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disabilities (e.g., stuffiness, post-nasal discharge and difficulty breathing resulting in decreased pulmonary functioning) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such is not present in this case.  No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the medical and lay evidence of record.  Simply put, the Veteran's service-connected disabilities, including those not currently on appeal, do not present an exceptional or unusual disability picture so as to warrant referral for extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

The Veteran is service-connected for patellofemoral syndrome of the left knee with degenerative arthritis, evaluated as 40 percent disabling per the Board's decision about; vascular headaches, evaluated as 30 percent disabling, and bronchitis, evaluated as 10 percent disabling.  His combined evaluation is 60 percent.  See 38 C.F.R. § 4.25 (2015).  As each of these disabilities did not arise from a common etiology, the Veteran does not meet the schedular criteria for TDIU at any point during the appeal period pursuant to 38 C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU on a schedular basis must be denied.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted.  See 38 C.F.R. § 4.16(b) (2015).  However, the competent evidence of record does not indicate the Veteran is unemployable due solely to his service-connected disabilities.  While the Veteran is unemployed, the record indicates the Veteran's service-connected disabilities are not of such severity as to render the Veteran unable to maintain gainful employment, to include forms of sedentary employment.  As such, the Board finds that criteria for referral for assignment of an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).






	(CONTINUED ON NEXT PAGE)




ORDER

Restoration of the 40 percent evaluation for patellofemoral syndrome of the left knee with degenerative arthritis, status post total knee replacement, is granted effective July 1, 2012.

An evaluation in excess of 10 percent for bronchitis is denied.

Entitlement to TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


